Name: Commission Regulation (EEC) No 951/90 of 11 April 1990 derogating from Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 96/72 Official Journal of the European Communities 12. 4. 90 COMMISSION REGULATION (EEC) No 951/90 of 11 April 1990 derogating from Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion, of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular the first subparagraph of Article 7a (1 ) and 7a (3) thereof, Whereas Commission Regulation (EEC) No 1 589/87 (3) lays down the rules on the sale by tender of butter to intervention agencies ; whereas Article 7 (2) of that Regu ­ lation provides that within 14 days of the closing date for the submission of tenders, the successful tenderer is to deliver the butter ; whereas, owing to public holidays, that time limit is likely to be insufficient for the first invita ­ tion to tender in April 1990 and the second invitation to tender in May 1990 ; whereas deliveries of butter as a result of the two abovementioned invitations to tender should accordingly be extended ; Article 1 For invitations to tender the closing dates for the submis ­ sion of tenders for which expire on the second Tuesday in April 1990 and the fourth Tuesday in May 1990, the 14-day time limit referred to in Article 7 ( 1 ) of Regulation (EEC) No 1589/87 is hereby replaced by 21 days. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . O OJ No L 378, 27. 12. 1989, p. 1 . (3) OJ No L 146, 6. 6 . 1987, p. 28 .